Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner has fully considered the applicants’ amendments and remarks filed on 9/21/2021 and finds them sufficient to overcome all outstanding issues.  As such, all objections and rejections have been withdrawn.
Claims 6, and 8-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following remarks are provided regarding the newly cited prior art:
WO-0163878-A1 taught a method for web site accreditation which involved, in response to a request for a website, the server embedding a URL into the returned web page, and the browser device verifying the embedded URL, but did not teach that the web page was returned to a fixed pre-registered URL of the device, or that the URL was fixed and pre-registered, or that the system verifies that the web page was received from the fixed pre-registered URL of the server.
WO-2008039227-A1 taught a system for facilitating online transactions including verification of the full requested URL by the server against a URL associated with the web server, but did not teach that the web page was returned to a fixed pre-registered URL of the requesting device, or that the URL was fixed and pre-registered, or that the requesting device verifies that the web page was received from the fixed pre-registered URL of the server.


Information Disclosure Statement
The listing of references in the remarks is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MATTHEW T HENNING/Primary Examiner, Art Unit 2491